TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 18, 2022



                                     NO. 03-20-00395-CR


                                     Ex parte Damon Boyd




        APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying habeas corpus relief entered by the district court.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the district court’s order denying habeas corpus relief. Therefore, the Court reverses the

district court’s order denying habeas corpus relief and remands the case for further proceedings.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.